DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 13 are objected to because of the following informalities: The indentations are improper. 
Claim 13 is objected to because of the following informalities: In line 24, “heat-sealed_second” should be --heat-sealed second--.
Claim 14 is objected to because of the following informalities: In line 3, “a thickness” should be --the thickness--.
Claim 15 is objected to because of the following informalities: In line 3, “a thickness” should be --the thickness--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huffer et al. (US 2011/0038569 A1, hereinafter Huffer) in view of Goepfert (US 2005/0109652 A1), Jin (KR 20140103638 A) and Abe et al. (US 2005/0078890 A1, hereinafter Abe).
Regarding claim 1, Huffer teaches a package defining a compartment for storing contents, the package comprising:
a first panel and a second panel defining first and second side edges, wherein the first panel comprises a laminate structure (30) including: 
a first film layer (31/33/35) defining:
a first surface, adjacent the compartment, and 
a second surface opposite the first surface, 
wherein the first film layer includes a predefined cut (140) through the first and second surfaces; 
a second film layer (32/34) laminated to the second surface of the first film layer via an adhesive (50) and comprising:
an integrated pull strip (136) that is defined on at least two sides by a continuous line of weakness (142) formed through a portion, but not through the entire thickness, of the second film 	layer and generally comprises an elongated shape, 
	wherein the second panel includes at least:
		a second panel film layer (31/33/35) adjacent the compartment and configured to be heat-sealable with the first film layer of the first panel,
	wherein the first panel is peripherally sealed to the second panel along adjoining first and second side edges to define the compartment therebetween, 
wherein the pull strip of the second film layer comprises: 
an end (138) defined via a continuous cut line formed through the second film layer, 
wherein the pull strip overlies the predefined cut and is configured to be separated from a remainder of the second film layer by a user, 
wherein the predefined cut defines a first edge and a second edge adjacent the first edge, and 
wherein separation of the pull strip from the package serves to expose the predefined cut and allows the first and second edges to be moved apart to provide access to the compartment and the contents stored therein via the predefined cut (paragraphs 4, 29-44, 49 and FIG. 5-9). 
Huffer teaches that the adhesive region of the laminate that defines the pull strip (136) is not used for reclose purposes (paragraph 41) but fails to teach the pull strip being defined in an adhesive-free region of the laminate such that at least the portion of the second film layer which comprises the pull strip is not heat sealed to the first film layer. Goepfert teaches an analogous package comprising a first layer (12) laminated to a second layer (14) by an adhesive, wherein the first layer has a predefined cut (13) and the second layer comprises an integral pull strip (24) defined by a line of weakness (15), wherein the pull strip overlies the predefined cut and is configured to be separated from the remainder of the second layer and to expose the predefined cut to provide access to the compartment. Goepfert further teaches that the area of the pull strip is known in the prior art to be defined by an adhesive-free region (17) of the laminate (paragraph 35, 49-51 and Fig. 1-5), wherein the adhesive-free region creates more flexibility and allows for optimum dispensing. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huffer by alternatively configuring the laminate such that the pull strip (136) is defined by an adhesive-free region of the laminate, whereby at least the portion of the second film layer which comprises the pull strip is not heat sealed to the first film layer, as taught by Goepfert, in order to create more flexibility and/or in order to allow for optimum dispensing, such as by preventing contents of the package from sticking to the adhesive during dispensing. 
Huffer also fails to teach the first panel being peripherally sealed to the second panel via first and second longitudinal seals formed by heat sealing the first film layer of the first panel to the second panel film layer along adjoining first and second side edges and the end of the pull strip comprising a continuous cut line formed through the entire thickness of the second film layer and disposed within the second longitudinal seal. 
Jin teaches an analogous package comprising a first panel and a second panel defining first and second side edges (13), wherein the first panel is peripherally sealed to the second panel to define a compartment there between, and a pull strip (20) defined in one of the first panel or the second panel and configured to separate from the package so as to provide access to the compartment and contents stored therein, wherein the pull strip is defined on at least two side by a line of weakness (22) formed through a portion of a thickness of the panel and wherein the pull strip comprises an end (21) defined via a continuous cut line formed through a thickness of the panel. Jin further teaches that it is known in the prior art to peripherally seal the first panel to the second panel via first and second longitudinal seals (13) formed along adjoining first and second side edges and to configure the end of the pull strip to comprise a continuous cut line that is formed through the entire thickness of the panel and that is disposed within the second longitudinal seal, such that the configuration of the longitudinal seals, the line of weakness of the pull strip, and the continuous cut of the pull strip serve to preserve the package integrity and preserve the hermetic seal within the package (Translation and Fig. 1-3). 
Abe also teaches an analogous package comprising a first panel (2) and a second panel (3) defining first and second side edges, wherein the first panel is peripherally sealed to the second panel via first and second longitudinal seals (9-2) formed along adjoining first and second side edges to define a compartment there between, and a pull strip defined in one of the first panel or the second panel and configured to separate from the package so as to provide access to the compartment and contents stored therein, wherein the pull strip comprises an end (12) defined via a continuous cut line formed through a thickness of the panel and disposed within one of the longitudinal seals so as to preserve the package integrity and the package seal. Abe further teaches that analogous longitudinal seals are known in the prior art to be formed by heat sealing (paragraphs 33-53 and Fig. 1-7).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Huffer by peripherally sealing the first panel to the second panel via first and second longitudinal seals along adjoining first and second side edges and by configuring the end of the pull strip to comprise a continuous cut line that is formed through the entire thickness of the second layer and that is disposed within the second longitudinal seal, as taught by Jin, wherein the first and second longitudinal seals are formed by heat sealing, as taught by Abe, in order to provide the package with a structure that serves to preserve the package integrity and preserve the hermetic seal within the package.
Regarding claim 2, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, wherein the predefined cut extends at least a portion of a width of the package (Huffer: FIG. 1, 2, 3, 5-7, 8).
Regarding claim 3, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, wherein the end is configured to be gripped by the user (Huffer: paragraph 41 and Jin: Translation and Fig. 1, 2). 
Regarding claim 4, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, wherein the pull strip comprises an elongated “U” shape (Huffer: paragraph 38 and FIG. 5). 
Regarding claim 5, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, wherein the pull strip comprises a closed shape (Huffer: paragraph 38).
Regarding claim 6, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, but fails to teach the pull strip comprising a single pull strip. Abe teaches an analogous package comprising a pull strip configured to separate from the package so as to provide access to a compartment and contents stored therein and a means for resealing the package after the package has been opened. Abe further teaches that resealable packages are known in the prior art to comprise a single pull strip configured to separate from the package so as to provide access to a compartment and contents stored therein and a zipper means for resealing the package after the package has been opened (paragraphs 33-46, 58 and Fig. 2-4, 6, 7).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huffer by alternatively configuring the package with a single pull strip and an alternative resealing means, as taught by Abe, as the substitution of one known resealing means for an alternative known resealing means to achieve the equivalent result of providing the package with a structure for resealing the package after it is opened would have been obvious and would have yielded predictable results to one having ordinary skill in the art. 
Regarding claim 7, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, but fails to teach the package comprising a base panel connected to base ends of the first and second panels, forming a gusseted stand-up pouch. However, Jin further teaches that it known and desirable in the prior art to configure analogous packages with a base panel (14) connected to base ends of the first and second panels so as to form a gusseted stand-up pouch that is self-supporting for display purposes and so contents of the package do not leak out when the package is opened (Jin: Translation and Fig. 1, 2). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huffer by alternatively configuring the package with a base panel connected to base ends of the first and second panels, as taught by Jin, in order to form a gusseted stand-up pouch that is self-supporting for display purposes and so contents of the package do not leak out when the package is opened. 
Regarding claim 8, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 1 above, wherein the predefined cut begins adjacent the first longitudinal seal and extends across the width of the package to a point which is adjacent the second longitudinal seal (Huffer: FIG. 5-8 and Jin: Fig. 1). 
Regarding claim 9, Huffer as modified by Goepfert, Jin and Abe, teaches the package of claim 1 above, wherein the predefined cut is generally parallel with the top edge of the package (Huffer: FIG. 5-8). 
Regarding claim 10, Huffer teaches a package comprising:
a first panel and a second panel defining first and second side edges, 
wherein the first panel comprises a laminate structure (30) comprising: 
a first film layer (31/33/35) defining:
a first surface, and 
a second surface opposite the first surface, 
wherein the first film layer includes a predefined cut (140) through the first and second surfaces; 
a second film layer (32/34) laminated to the second surface of the first film layer via an adhesive (50) and comprising:
an integrated pull strip (136) that is defined on at least two sides by a series of perforations (142) formed through the second film layer and generally comprises an elongated shape, 
	wherein the second panel includes at least:
a second panel film layer (31/33/35), adjacent the first surface of the first panel, and configured to be heat-sealed with the first film layer of the first panel,
	wherein the first panel is peripherally sealed to the second panel along adjoining first and second side edges to define the compartment therebetween, 
wherein the pull strip of the second film layer comprises: 
an end (138) defined via a continuous cut line formed through the second film layer, 
wherein the pull strip overlies the predefined cut and is configured to be separated from a remainder of the second film layer by a user, 
wherein the predefined cut defines a first edge and a second edge adjacent the first edge, and 
wherein separation of the pull strip from the package serves to expose the predefined cut and allows the first and second edges to be moved apart to provide access to the compartment and the contents stored therein via the predefined cut (paragraphs 4, 29-44, 49 and FIG. 5-9). 
Huffer teaches that the adhesive region of the laminate that defines the pull strip (136) is not used for reclose purposes (paragraph 41) but fails to teach the pull strip being defined in an adhesive-free region of the laminate such that at least the portion of the second film layer which comprises the pull strip is not heat sealed to the first film layer. Goepfert teaches an analogous package comprising a first layer (12) laminated to a second layer (14) by an adhesive, wherein the first layer has a predefined cut (13) and the second layer comprises an integral pull strip (24) defined by a line of weakness (15), wherein the pull strip overlies the predefined cut and is configured to be separated from the remainder of the second layer and to expose the predefined cut to provide access to the compartment. Goepfert further teaches that the area of the pull strip is known in the prior art to be defined by an adhesive-free region (17) of the laminate (paragraph 35, 49-51 and Fig. 1-5), wherein the adhesive-free region creates more flexibility and allows for optimum dispensing. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huffer by alternatively configuring the laminate such that the pull strip (136) is defined by an adhesive-free region of the laminate, whereby at least the portion of the second film layer which comprises the pull strip is not heat sealed to the first film layer, as taught by Goepfert, in order to create more flexibility and/or in order to allow for optimum dispensing, such as by preventing contents of the package from sticking to the adhesive during dispensing. 
Huffer also fails to teach the first panel being peripherally sealed to the second panel via first and second longitudinal seals formed by heat sealing the first film layer of the first panel to the second panel film layer along adjoining first and second side edges and the end of the pull strip comprising a continuous cut line formed through the entire thickness of the second film layer and disposed within the second longitudinal seal. 
Jin teaches an analogous package comprising a first panel and a second panel defining first and second side edges (13), wherein the first panel is peripherally sealed to the second panel to define a compartment there between, and a pull strip (20) defined in one of the first panel or the second panel and configured to separate from the package so as to provide access to the compartment and contents stored therein, wherein the pull strip is defined on at least two side by a line of weakness (22) formed through a portion of a thickness of the panel and wherein the pull strip comprises an end (21) defined via a continuous cut line formed through a thickness of the panel. Jin further teaches that it is known in the prior art to peripherally seal the first panel to the second panel via first and second longitudinal seals (13) formed along adjoining first and second side edges and to configure the end of the pull strip to comprise a continuous cut line that is formed through the entire thickness of the panel and that is disposed within the second longitudinal seal, such that the configuration of the longitudinal seals, the line of weakness of the pull strip, and the continuous cut of the pull strip serve to preserve the package integrity and preserve the hermetic seal within the package (Translation and Fig. 1-3). 
Abe also teaches an analogous package comprising a first panel (2) and a second panel (3) defining first and second side edges, wherein the first panel is peripherally sealed to the second panel via first and second longitudinal seals (9-2) formed along adjoining first and second side edges to define a compartment there between, and a pull strip defined in one of the first panel or the second panel and configured to separate from the package so as to provide access to the compartment and contents stored therein, wherein the pull strip comprises an end (12) defined via a continuous cut line formed through a thickness of the panel and disposed within one of the longitudinal seals so as to preserve the package integrity and the package seal. Abe further teaches that analogous longitudinal seals are known in the prior art to be formed by heat sealing (paragraphs 33-53 and Fig. 1-7).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Huffer by peripherally sealing the first panel to the second panel via first and second longitudinal seals along adjoining first and second side edges and by configuring the end of the pull strip to comprise a continuous cut line that is formed through the entire thickness of the second layer and that is disposed within the second longitudinal seal, as taught by Jin, wherein the first and second longitudinal seals are formed by heat sealing, as taught by Abe, in order to provide the package with a structure that serves to preserve the package integrity and preserve the hermetic seal within the package.
Additionally, Huffer fails to teach the integrated pull strip being a single pull strip. Abe teaches the analogous package and pull strip described above, wherein the package additionally comprises a means for resealing the package after the package has been opened. Abe further teaches that resealable packages are known in the prior art to comprise a single pull strip configured to separate from the package so as to provide access to a compartment and contents stored therein and a zipper means for resealing the package after the package has been opened (paragraphs 33-46, 58 and Fig. 2-4, 6, 7).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huffer by alternatively configuring the bag with a single pull strip and an alternative resealing means, as taught by Abe, as the substitution of one known resealing means for an alternative known resealing means to achieve the equivalent result of providing the package with a structure for resealing the package after it is opened would have been obvious and would have yielded predictable results to one having ordinary skill. 
Regarding claim 11, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 10 above, wherein the end is configured to be gripped by the user (Huffer: paragraph 41 and Jin: Translation and Fig. 1, 2). 
Regarding claim 12, Huffer as modified by Goepfert, Jin and Abe teaches the package of claim 10 above, wherein the predefined cut line comprises a slit (Huffer: paragraph 33 and FIG. 1A). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huffer in view of Jin and Abe.
Regarding claim 13, Huffer teaches a method of manufacturing a package including an integrated pull strip for providing access to contents stored within a compartment of the package, the method comprising:
providing a first panel and a second panel defining first and second side edges,
wherein the first panel comprises a laminate structure (30) formed by: 
laminating a first film layer (31/33/35) to a second film layer (32/34) by applying an adhesive between the first and second film layers, wherein the first film layer defines:
a first surface, adjacent the compartment, and 
a second surface opposite the first surface; 
forming a predefined cut (140) in the first film layer through the first and second surfaces, wherein the predefined cut defines:
a first edge, and 
a second edge adjacent the first edge; and
defining an integrated pull strip (136) in the second film layer by forming a line of weakness (142) about at least two sides of an elongated pull strip shape in the second film layer; and 
		wherein the second panel includes at least: 
a second panel film layer (31/33) adjacent the compartment and configured to be heat-sealed with the first film layer of the first panel;
	peripherally sealing the first panel to the second panel along adjoining first and second side edges to define the compartment therebetween; 
wherein the pull strip of the second film layer comprises an end (138) formed in an adhesive-free region (39) of the laminate by: 
defining a continuous cut line through the second film layer, 
wherein the pull strip overlies the predefined cut and is configured to be separated from a remainder of the second film layer by a user, and
wherein separation of the pull strip from the remainder of the second film layer serves to expose the predefined cut and allows the first and second edges to be moved apart to provide access to the compartment and the contents stored therein via the predefined cut (paragraphs 4, 29-44, 49 and FIG. 5-9). 
Huffer fails to teach the first panel being peripherally sealed to the second panel via first and second longitudinal seals formed by heat sealing the first film layer of the first panel to the second panel film layer along adjoining first and second side edges and the end of the pull strip comprising a continuous cut line formed through the entire thickness of the second film layer and disposed within the second longitudinal seal. 
Jin teaches an analogous package comprising a first panel and a second panel defining first and second side edges (13), wherein the first panel is peripherally sealed to the second panel to define a compartment there between, and a pull strip (20) defined in one of the first panel or the second panel and configured to separate from the package so as to provide access to the compartment and contents stored therein, wherein the pull strip is defined on at least two side by a line of weakness (22) formed through a portion of a thickness of the panel and wherein the pull strip comprises an end (21) defined via a continuous cut line formed through a thickness of the panel. Jin further teaches that it is known in the prior art to peripherally seal the first panel to the second panel via first and second longitudinal seals (13) formed along adjoining first and second side edges and to configure the end of the pull strip to comprise a continuous cut line that is formed through the entire thickness of the panel and that is disposed within the second longitudinal seal, such that the configuration of the longitudinal seals, the line of weakness of the pull strip, and the continuous cut of the pull strip serve to preserve the package integrity and preserve the hermetic seal within the package (Translation and Fig. 1-3). 
Abe also teaches an analogous package comprising a first panel (2) and a second panel (3) defining first and second side edges, wherein the first panel is peripherally sealed to the second panel via first and second longitudinal seals (9-2) formed along adjoining first and second side edges to define a compartment there between, and a pull strip defined in one of the first panel or the second panel and configured to separate from the package so as to provide access to the compartment and contents stored therein, wherein the pull strip comprises an end (12) defined via a continuous cut line formed through a thickness of the panel and disposed within one of the longitudinal seals so as to preserve the package integrity and the package seal. Abe further teaches that analogous longitudinal seals are known in the prior art to be formed by heat sealing (paragraphs 33-53 and Fig. 1-7).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Huffer by peripherally sealing the first panel to the second panel via first and second longitudinal seals along adjoining first and second side edges and by configuring the end of the pull strip to comprise a continuous cut line that is formed through the entire thickness of the second layer and that is disposed within the second longitudinal seal, as taught by Jin, wherein the first and second longitudinal seals are formed by heat sealing, as taught by Abe, in order to provide the package with a structure that serves to preserve the package integrity and preserve the hermetic seal within the package.
Regarding claim 14, Huffer as modified by Jin and Abe teaches the method of claim 13 above, wherein defining the integrated pull strip in the second layer by forming a line of weakness comprises defining a continuous cut line through a portion of the thickness of the second layer (Huffer: paragraph 33, 40 and FIG. 1-2, 5-7). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huffer in view of Jin and Abe, as applied to claim 13 above, and further in view of Veternik et al. (US 2011/0204056 A1, hereinafter Veternik).
Regarding claim 15, Huffer as modified by Jin and Abe teaches the method of claim 13 above, but fails to teach forming the line of weakness by defining a series of perforations through a portion of the thickness of the second layer. Veternik teaches an analogous package comprising an integrated pull strip (708) defined by a line of weakness (714) and further teaches that it is known in the prior art to define the integrated pull strip in a panel of the package by forming a line of weakness comprising a series of perforations defined through a portion of a thickness of the panel in order to preserve the package integrity and preserve the hermetic seal within the package (paragraphs 72-80 and FIG. 20-24). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huffer by alternatively forming the line of weakness by defining a series of perforations through a portion of the thickness of the second layer, as taught by Veternik, as the substitution of one known line of weakness for an alternative known line of weakness to achieve the equivalent result of forming a weakened area of material that serves to preserve the package integrity and preserve the hermetic seal within the package would have been obvious and would have yielded predictable results to one having ordinary skill. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,203,477. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same package and method of making. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734    

/JES F PASCUA/Primary Examiner, Art Unit 3734